Citation Nr: 1122849	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to January 15, 2008, entitlement to an initial rating in excess of 30 percent for diabetic retinopathy with glaucoma of the bilateral eyes.

2.  From January 15, 2008, entitlement to an initial rating in excess of 40 percent for diabetic retinopathy with glaucoma of the bilateral eyes.

3.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By rating action in May 2010 the initial rating of 30 percent for retinopathy with glaucoma, bilateral eyes was increased to 40 percent effective from January 15, 2008.  The issue has been recharacterized to reflect staged rating.

In January 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript was made and is included in the claims file.

In July 2009 the Board remanded this appeal to the RO for additional development.  It has now been returned for adjudication.


FINDINGS OF FACT

1.  Prior to January 15, 2008, the Veteran's retinopathy with glaucoma of the bilateral eyes was manifested by blindness in one eye, having no light perception, and no more than 20/40 vision in the other eye.  

2.  From January 15, 2008, the Veteran's retinopathy with glaucoma of the bilateral eyes was manifested by anatomical loss of one eye, and 20/30 vision in the other eye.  

3.  The Veteran's peripheral neuropathy of the left upper extremity is manifested by no more than mild symptoms; the evidence does not indicate that this disorder is manifested by moderate symptomatology.

4.  The Veteran's peripheral neuropathy of the right upper extremity is manifested by no more than mild symptoms; the evidence does not indicate that this disorder is manifested by moderate symptomatology.

5.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than mild symptoms; the evidence does not indicate that this disorder is manifested by moderate symptomatology.

6.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by no more than mild symptoms; the evidence does not indicate that this disorder is manifested by moderate symptomatology.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2008, the criteria for an initial rating of 40 percent, but no higher, for retinopathy with glaucoma of the bilateral eyes are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6061-6079 (2008).
2.  From January 15, 2008, the criteria for a rating in excess of 40 percent for retinopathy with glaucoma of the bilateral eyes are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6061-6079 (2008).

3.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2010).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2010).

5.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

6.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claims for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claims.

The Veteran's higher initial rating claims for diabetic retinopathy with glaucoma of the bilateral eyes; and for peripheral neuropathy of the left and right upper extremities, and left and right lower extremities are "downstream" element of the RO's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete claims of service connection for retinopathy, and neuropathy of the upper and lower extremities, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The letter also informed the appellant to submit medical evidence relating the claimed retinopathy, and neuropathy of the upper and lower extremities to active service and noted other types of evidence the Veteran could submit in support of his claims. The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of the letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   Additionally notice of the five elements of a service-connection claim was provided in the VCAA notice letters provided to the Veteran in this case, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   Here, the February 2005 VCAA notice letter was issued prior to the July 2005 rating decision currently on appeal.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. The Veteran is in receipt of Social Security Administration (SSA) disability benefits and these records have been obtained and are in the claims file.  The Veteran was also provided VA examinations for his retinopathy, and neuropathy of the upper and lower extremities.  These examinations reviewed the symptoms in light of the medical history and evidence and evaluated the Veteran under the appropriate rating criteria. They are adequate for rating purposes.  

The Veteran contends that his service-connected retinopathy and his service-connected neuropathy of the upper and lower extremities are more disabling than currently evaluated.  He testified in January 2009 that his service-connected retinopathy and neuropathy of the upper and lower extremities were more disabling than currently evaluated.  He also noted that his right eye had been enucleated.  

Duty to Assist at the Hearing

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for increased benefits.  The VLJ specifically noted the issues as entitlement to initial ratings greater than 30 percent for diabetic retinopathy with glaucoma of the bilateral eyes; initial ratings greater than 10 percent each for peripheral neuropathy of the left and right upper extremities; and, initial ratings greater than 10 percent each for peripheral neuropathy of the left and right lower extremities.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran's disabilities had worsened since his prior evaluation.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As a result of the hearing, the Board remanded the issues to allow the RO an opportunity to obtain and associate with the claims file additional medical documentation and afford the Veteran VA examinations.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. The Veteran's representative and the VLJ asked questions to draw out the Veteran's current levels of disability, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Duty to Assist

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in April 2005, May 2007, and November 2009.  Additional medical opinions were added to the November examination in February and October 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient because they fully addressed the diagnostic criteria and the Veteran's symptoms, and were based on a complete picture of the Veteran's disability..  Thus, the Board finds that a further examination is not necessary.

In July 2009, the Board remanded the issues currently on appeal to the RO for further development.  The record indicates that the RO complied with the Board's requests, including the provision of the aforementioned January 2010 Travel Board hearing.  On remand, additional VA records were obtained and made a part of the claims folder, and, in addition, the Veteran was afforded a VA medical examination in November 2009 and additional medical opinions were added in February and October 2010.  The RO then readjudicated the claims in November 2010.  Therefore, the Board finds that substantial compliance with the Board's development request has been achieved. See Stegall v. West, 11 Vet. Ap. 268, 270-71 (1998).


For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.


Analysis

The present appeal involves the Veteran's claims that the severity of his service-connected diabetic retinopathy with glaucoma of the bilateral eyes; peripheral neuropathy of the left and right upper extremities; and, peripheral neuropathy of the left and right lower extremities warrant higher disability ratings.   

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. See 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the respective Veteran's claims.

Diabetic retinopathy with glaucoma of the bilateral eyes

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543- 54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2010).   However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008). 

The provisions of 38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008) provide for rating impairment of central visual acuity from noncompensable to 100 percent.  Table V provides for the relevant percentage evaluation, which, as explained in 38 C.F.R. § 4.83a, is determined by intersecting the horizontal row appropriate for the visual acuity for one eye and the vertical column appropriate to the visual acuity of the other eye.  Following Table V, DC 6080 (2008) provides ratings based on impairment of field vision, and DCs 6090 to 6092 (2008) provide for ratings based on impairment of muscle function, including diplopia (double vision).

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500. The difference represents the total remaining degrees of visual field. The difference divided by 8 and rounded up represents the average contraction for rating purposes. 38 C.F.R. § 4.76a (2008).

According to 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees.

The Veteran's retinopathy with glaucoma of the bilateral eyes, have been rated under DC 6013-6070 (prior to January 15, 2008), and under DC 6013-6066 (from January 15, 2008).  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2010).  Regulations further provide that, when a disability is encountered that is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2010).  Under DC 6013, simple, primary, noncongestive glaucoma is to be rated on impairment of visual acuity or field loss. Otherwise, a minimum rating of 10 percent is to be assigned.  See 38 C.F.R. § 4.84a, DC 6013 (2008).

According to 38 C.F.R. § 4.84a, DC 6070, having only light perception in one eye and 20/40 vision in the other eye warrants a 30 percent rating.   Under DC 6066, having an anatomical loss of one eye and 20/40 vision in the other eye warrants a 40 percent rating.  See 38 C.F.R. § 4.84a, DCs 6061through 6079 (2008).

According to 38 C.F.R. § 4.75, ratings based on visual impairment considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction. The best distant vision obtainable after best correction by glasses will be the basis of the rating, except in cases of keratoconus, in which contact lenses are medically required. 38 C.F.R. § 4.75 (2008).

The rating schedule recognizes that a veteran's visual acuity may fall between the specified Snellen's test levels.  In applying the rating for impairment of visual acuity, the Board notes that a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  For example, a person who can read at 20/100 but cannot at 20/70 should be rated as seeing at 20/100.  38 C.F.R. § 4.83 (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).

According to 38 C.F.R. § 4.76 (2008), measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated, and 38 C.F.R. § 4.76a (2008) explains how ratings are assigned based on impairment of field vision.

An April 2005 VA examination revealed that the Veteran was legally blind in the right eye.  He had 20/30 vision with glasses in the left eye.   

In a May 2007 VA examination, the Veteran was reported to have mild background diabetic retinopathy.  He was blind in the right eye from retinal vein thrombosis.  Physical examination revealed severe cataracts, right eye.  Pupils were both dilated and did not react properly from medication.  Ocular movements were full.  The Veteran had no vision even to light in his right eye. 

In a November 2009 VA examination, the examiner noted that the right eye was enucleated at the Dallas VAMC in 2006.  A handwritten correction noted that procedure actually took place on January 15, 2008.  Upon examination, it was noted that the Veteran's had a prosthetic right eye in place.  His left eye visual acuity was as follows: uncorrected - near: 20/30; uncorrected - far: 20/100; corrected - near 20/25; corrected - far: 20/30.  The dilated retinal examination revealed significant glaucoma damage.  There was no diabetic retinopathy.  There was mild asteroid hyalisis of the left eye and mild macular degeneration with multiple druses in the vicinity of the macula.  The diagnosis was status post enucleation of the right eye due to blind painful eye due to glaucoma; primary open-angle glaucoma of the left eye, mild; and, no diabetes retinopathy.

Reviewing the evidence of record, the Board finds that, the evidence of record supports an initial evaluation of 40 percent for the Veteran's retinopathy for the period prior to January 15, 2008.  The objective medical evidence from this period contains the April 2005 VA examiner's report which revealed the Veteran was legally blind in the right eye, but had 20/30 corrected vision in the left eye; and, the May 2007 VA examination which revealed that, although the Veteran's retained his right eye, he had no vision even to light perception in his right eye.  On this basis, the Board finds that an initial 40 percent evaluation is warranted analogous to diagnostic code 6066, anatomical loss of 1 eye.  However, as there is no evidence of worse than 20/40 corrected vision in the remaining left eye, an initial evaluation greater than 40 percent is not warranted prior to January 15, 2008.
  
The evidence of record from January 15, 2008 does not support an initial evaluation in excess of 40 percent for the Veteran's retinopathy.  The objective medical evidence from this period contains the November 2009 VA examination which revealed the Veteran had a prosthetic right eye in place.  His left eye visual acuity was corrected to 20/30.  Reviewing the evidence of record, the Board finds that a schedular rating in excess of 40 percent is not warranted for the Veteran's retinopathy for the period from January 15, 2008, as there is no evidence of worse than 20/40 corrected vision in the remaining left eye.  

 Peripheral neuropathy of the upper and lower extremities

The Veteran's peripheral neuropathy of the upper extremities is evaluated as 10 percent disabling for each extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515 pertains to paralysis of the median nerve.

Pursuant to diagnostic Code 8515, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the nerves of either hand.  A 30 percent evaluation is warranted for the major extremity, and a 20 percent evaluation is warranted for the minor extremity when there is moderate incomplete paralysis of the nerves of the hand.  A 50 percent evaluation is warranted for the major extremity, and a 40 percent evaluation is warranted for the minor extremity when there is severe incomplete paralysis of the nerves of the hand.   A maximum 70 percent evaluation is warranted for the major hand, and 60 percent evaluation is warranted for the minor extremity when there is complete paralysis of the nerves of the hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran's peripheral neuropathy of the lower extremities is evaluated as 10 percent disabling for each extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.

Pursuant to diagnostic Code 8520, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is provided for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is provided for severe incomplete paralysis of the nerve, with marked muscular atrophy.  A maximum 80 percent evaluation is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a, Note.

In an April 2005 VA examination report, the Veteran indicated experiencing numbness and sometimes a tingling sensation in his legs, feet, arms, and hands.  There was no mention of stroke in the records.   Examination revealed hypesthesia, decreased vibratory and pinprick sensation in the bilateral hands to wrists and feet to the lower third of the feet.  No pathological reflexes were elicited.  The diagnosis was evidence of diabetic peripheral neuropathy of the upper and lower extremities.

In a May 2007 VA examination report, the Veteran indicated experiencing transient tingling in the fingers and toes but nothing persistent and no numbness or pain in the hands and feet.  Physical examination revealed tenderness and a sore on the right foot.  The Veteran had no difficulty using his hands or feet.  The lower extremities, dorsal pedal pulses were easily felt.  He used a cane and his gait was slow but steady. Tendon reflexes were 2+ biceps.  The sensory examination and pinprick were intact to light touch and vibration in the toes and fingers.  The examiner opined that there was no evidence of peripheral neuropathy shown on the examination.  The ulcer on the right foot was at a pressure point on the sole, and was as likely as not a diabetic related foot sore.  There was no callus present and no other evidence of neuropathy.  

At a November 2009 VA examination, physical examination revealed no motor impairment or muscle atrophy of any extremities.  The Veteran had sensory impairment in both hands and feet to sharp/dull discrimination, more so in the feet.  He had patchy sensory loss in the hands.  Monofilament testing was negative in both feet.  Reflexes were 1+ in the upper extremities and absent in the lower extremities.  He had intact proprioception in his hands and absent in the feet.  He had no ulcerations on the hands or feet.
  
An EMG examination report noted a 15 year history of numbness and tingling in the feet.  The Veteran reported weakness and loss of feeling in the feet.  They sometimes felt swollen and like he was stepping on air.  He had similar feelings in his hands but the feet were more severe.  He had some burning type pain which was not severe.   Nerve conduction/electromyography (NCS/EMG) studies revealed electromagnetic evidence of a moderate sensorimotor median mononeuropathy at the wrists bilaterally, with primarily demylinating changes consistent with a clinical diagnosis of bilateral carpal tunnel syndrome (CTS).  There was no evidence of ongoing denervation of bilateral median innervated polyneuropathy affecting the extremities.

In a February 2010 addendum to the November 2009 examination, the examiner reviewed the claims file as well as the examination report.  He opined that the CTS was not secondary to diabetes nor was it aggravated by diabetes.  He noted that CTS and peripheral neuropathy were two separate conditions with different etiologies.  Also there was no motor impairment nor muscle atrophy found on physical examination, therefore, there was no paralysis (loss or impairment of voluntary movement in a body part, caused by injury, or disease of the nerves, brain, or spinal cord).

In an October 2010 addendum to the November 2009 examination, the examiner reviewed the claims file as well as the VA examination reports.  He opined that there was no motor impairment of the extremities on examination, therefore there was no paralysis.  The EMG study of the upper and lower extremities revealed no evidence of peripheral neuropathy.  The EMG was consistent with bilateral CTS which was secondary to entrapment of the median nerves at the wrist.  This was mild in nature and was not due to or aggravated by peripheral neuropathy as this Veteran does not have peripheral neuropathy.  He added that, "I cannot comment without resorting to mere speculation as to why (the April 2005 VA examiner) made a diagnosis of peripheral neuropathy."

Reviewing the evidence of record, the Board finds that, the evidence of record does not supports an initial evaluation greater than 10 percent for the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  The objective medical evidence containing the aforementioned VA examination reports do not indicate that the veteran exhibited more than mild symptoms of peripheral neuropathy at any time during the rating period.   

The objective medical evidence contains the April 2005 VA examination which initially diagnosed peripheral neuropathy associated with diabetes mellitus.  The subsequent objective medical evidence including the May 2007 and November 2009 VA examination, including NCS/EMG studies, as well as the February and October 2010 addendums to the November 2009 VA examination contain medical opinions that there was no evidence of peripheral neuropathy shown.  On this basis, the Board finds that a schedular rating in excess of 10 percent is not warranted for the Veteran's peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, or right lower extremity during the rating period as there was no objective evidence of greater than mild peripheral neuropathy of either of the upper or lower extremities during this period.


Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case may include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Board observes that a total disability rating based upon individual unemployability (TDIU) has been previously awarded to the Veteran by rating action in December 2005 effective as of March 1, 2005.  However, a TDIU claim is a matter separate from the adjudication of schedular and extraschedular increased rating claims, and if a TDIU rating is awarded, the Veteran is still entitled to adjudication of those other claims.  See, e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999). 

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected retinopathy with glaucoma or that the schedular evaluations for the service-connected peripheral neuropathy of the upper and lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's retinopathy with glaucoma with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Likewise the established criteria found in the rating schedule for the service-connected peripheral neuropathy of the upper and lower extremities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  This is discussed in more detail above.

The Board further observes that, even if the available schedular evaluation for the retinopathy with glaucoma and peripheral neuropathy of the upper and lower extremities were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

In this case, the Board finds that the Schedule is not inadequate. The Schedule provides for higher ratings for the Veteran's eye disability, and peripheral neuropathy of the upper and lower extremities.  Findings supporting ratings in excess of those currently assigned have not been documented.  In addition, it has not been shown that the service-connected disabilities have required frequent periods of hospitalization or has produced marked interference with the Veteran's employment or that there is any other factor that suggests the established rating criteria do not adequately account for the severity of the Veteran's disabilities.  

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER


Entitlement to a rating of 40 percent for diabetic retinopathy with glaucoma of the bilateral eyes prior to January 15, 2008 is granted.

Entitlement to a rating in excess of 40 percent for diabetic retinopathy with glaucoma of the bilateral eyes from January 15, 2008 is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


